Title: To James Madison from John Dawson, 17 December 1789
From: Dawson, John
To: Madison, James


My dear Sir!
Richmond Thursday 17th. Dcr. 1789
I take the liberty of forwarding to you two resolutions which have pass’d both houses, on the subject of the permanent seat of the General Goverment. To the first of these there was considerable opposition from the South side of James river, under an apprehension that it woud not be advantageous to that part of the State; and from some of the Antis who considerd it as a favour to Congress—they however pass’d by large majorities, & my only fear is that the money will never be demanded.
The amendments recommended by Congress were taken up and all of them pass’d our house—the Senate amended the resolution by posponing the consideration of the 3d, 8th, 11th, & 12th, untill the next session of assembly—we adher’d, and so did they. A conference took place, and both houses remain’d obstinate, consequently the whole resolution was lost, and none of the amendments will be adopted by this assembly.
On tuesday last Mr. Griffin opend court in this place, but there being no business, soon closed it. Some time since Mr. E. Randolph mentiond to the house the subject of a state Goverment, and introduc’d a plan which he had prepard, and which met with the general disapprobation of the house—indeed a proposition was made to throw it under the Table which I verily believe woud have been done, had it not been agreed to pospone any consideration of it untill the 31 of March. I fear that by this impolitic step, it will be difficult to procure a Convention for the purpose of amending our State Constitution for many years.
You, no doubt have heard of the safe arrival of your friend Mr. Jefferson and of the favourable accounts he gives of France. By the act of Congress establishing the office of Secretary of foreign affairs, I find he is authorisd to appoint an assistant, an office which I have no objection to accept of; and as I am unacquainted with Mr. Jefferson, I must, (if you who know what pretentions I have, think me a proper person) request that you will speak to him shoud you see him, or write to him on the subject. The general assembly on yesterday by a general vote elected me a member of the privey council, which, (shoud I accept of it) I shall readily resign to fill the other place, where I shall have an excellent opportunity of acquiring political knowledge.
I shall wish to hear from you as early as possible on this subject, and trust you will continue your communications from New York. With my best wishes for your health & happiness I am Your real Friend & hm: Sert.
J Dawson
The assembly will probably rise on Saturday.
